ORDER

PER CURIAM.
Gregory J. Nooney, Jr. appeals the judgment holding him liable for breach of trust and ordering him to pay compensatory damages to Plaintiffs/beneficiaries Deborah A. Nooney in the amount of $82,384 and Nancy A. Nooney in the amount of $100,863. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no prece-dential value. We have, however, provided the parties with a memorandum opinion for their information setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).